Citation Nr: 0933555	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to May 
1954.  The Veteran died in mid-2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
that denied the appellant's claims for service connection for 
the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The cause of the Veteran's death was cardiac-respiratory 
arrest due to, or as a consequence of, sepsis and a urinary 
tract infection, with chronic obstructive pulmonary disease 
and asbestosis listed as significant conditions contributing 
to death.

2.  The underlying and contributing causes of death began 
many years after service and are not attributable to the 
Veteran's period of active service.

3.  At the time of the Veteran's death, he was service-
connected at 40 percent for a lumbar spine disability 
(lumbosacral strain superimposed on spondylolisthesis of L5 
on S1.)  

4.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2007 and June 2008, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  In light of the Board's denial of the appellant's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
her under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation benefits 
based on service connection for the cause of death. 
Generally, section 5103(a) notice for a Dependency and 
Indemnity Compensation  case must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
Dependency and Indemnity Compensation claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disability for which 
the Veteran was granted service connection and those for 
which he was not service-connected.  The appellant contends 
that the Veteran's cause of death developed as a result of 
his service.  She does not contend that it developed as a 
result of his low back disability.  The Veteran was not 
service-connected for any other condition.  At no time has 
the appellant claimed that the Veteran was service-connected 
for the conditions listed on his death certificate.  The 
nature of the appellant's claim reflects her actual knowledge 
of the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the Board finds that failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  Thus, the 
duties to notify and assist have been met. 

Service Connection

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue. Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  A current disability must 
be related to service or to an incident of service origin.  A 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
Veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

The Veteran died in mid-2006.  A Certificate of Death dated 
in August 2006 lists the immediate cause of death as cardio-
respiratory arrest due to sepsis and a urinary tract 
infection.  Chronic obstructive pulmonary disease and 
asbestosis were listed as conditions contributing to his 
death but not resulting in the underlying cause.  

At the time of his death, the Veteran was service-connected 
for a low back disability, rated as 40 percent disabling.  
Service connection had not been established for any of the 
conditions listed on the death certificate.

In her substantive appeal, the appellant asserts that the 
Veteran's cause of death was related to his service.  She has 
not put forth any other contentions. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.

First, with regard to the Veteran's service-connected lumbar 
spine disability, there is nothing of record to suggest a 
relationship between the Veteran's death and his service-
connected low back disability, nor has any physician related 
the Veteran's low back disability to his death.  Accordingly, 
as no nexus has been shown between the Veteran's service-
connected low back disability and the cause of his death, 
service connection is not warranted on this basis.  

Therefore, the question before the Board is whether the 
Veteran's cause of death is otherwise related to his service.

In that regard, the Veteran's service medical records are 
absent for any complaint, diagnosis, or treatment for sepsis 
or a urinary tract infection.  Regarding any respiratory 
disorder, an August 5, 1953 chest X-ray was interpreted as 
showing increased lung markings in the mid lobe on the left.  
However, a subsequent August 12, 1953 chest X-ray was 
interpreted as being essentially negative with a Ghan complex 
on the left, which was not considered disabling.  Then, an 
April 1954 chest X- ray was interpreted as being negative for 
any lung abnormality.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
lungs and chest was normal.  Therefore, a chronic lung 
disability was not found in service.  Additionally, there is 
no evidence of a diagnosis of cardiovascular-renal disease, 
sepsis, urinary tract infection, or a respiratory disorder 
within the applicable one year presumptive period following 
the Veteran's separation from service.  Thus, the Board finds 
that service connection for the cause of the Veteran's death 
on a presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2008).  

The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
based upon direct causation.  The Board first points out 
that, during the Veteran's lifetime, he was denied service 
connection for a lung disorder due to exposure to asbestos by 
a June 2006 Board decision.  Moreover, the Veteran's motion 
for reconsideration was denied in November 2006.  The Veteran 
did not appeal this decision, and it is therefore final.  The 
Board denied the claim on the basis that the Veteran's lung 
disorder was not present until many years after service, and 
there was no medical evidence relating the lung condition to 
his service.  The service medical records contained no 
objective evidence of any chronic lung disorder due to 
asbestos exposure, and the only medical opinion which was of 
record was to the effect that the Veteran's current lung 
problems were due to post-service exposure to asbestos.  The 
appellant has not offered any further evidence relating the 
Veteran's lung disorders to asbestos exposure in service.  
The evidence that has been received since the June 2006 
decision consists of VA treatment records and private 
treatments evidencing a diagnosis of asbestosis and chronic 
obstructive pulmonary disease, but these records do not 
include a nexus opinion relating these conditions to the 
Veteran's service. 

With regard to sepsis and a urinary tract infection, private 
and VA treatment records dated from the early 1990's to June 
2006 reflect only a diagnoses of benign hypertrophy of the 
prostrate without urinary obstruction in 2005.  In February 
2005, he was noted to have a problem with voiding and was 
prescribed medication.  

A few weeks before the Veteran's death, he was admitted to 
the hospital for congestive heart failure with coronary 
artery disease.  The Veteran's terminal hospital admission in 
July 2006 reflects the admitting diagnosis to be leukocytosis 
and sepsis.  The discharge and death summary reflects 
diagnoses of chronic obstructive pulmonary disease, 
exacerbation with underlying pulmonary fibrosis, death due to 
cardiopulmonary arrest, underlying urinary tract infection 
with sepsis, and respiratory failure.

These records do not include any suggestion that the 
Veteran's cardiorespiratory arrest, urinary tract infection, 
or sepsis were related to his service.  Nor is there any 
evidence that the Veteran suffered from these conditions 
until around the time of his death in 2006, approximately 50 
years following separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of any chronic cardiorespiratory 
disorder, urinary tract infection, or sepsis either in 
service or for many years after, the Board finds that an 
opinion regarding the etiology of the decedent's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the decedent's death to his 
period of service.  Accordingly, service connection is not 
warranted.

The Board has considered the assertions of the appellant 
which suggest a relationship between the Veteran's service 
and the cause of his death.  However, as a lay person, she is 
not competent to provide the necessary nexus between the 
Veteran's service and his death.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for cause of the Veteran's death is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


